DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required:
Para 0307 – references to “Fig. 46” appear to be intended for “Fig. 46A”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 4, 7, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4 and 7, there is insufficient antecedent basis for “each unit of … ”. The phrase is understood as equivalent to “each unit cell of …” (see parent claim 1).
Regarding Claims 14-17, there is insufficient antecedent basis for “the light polymerizable resin”. The phrase is understood as equivalent to “the light polymerization resin” (see parent claim 13).
Furthermore, Claims 15-17 are also rejected as depending from rejected parent claim 14 (see above).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claim 1, the prior art of record fails to teach a double surgical adjunct system configured to releasably attach to surgical staple cartridges, having all recited limitations  particularly:
a first and second adjuncts, each represented by a repeating interconnected unit cell, each of the first and second adjunct featuring a specific strain response under compressive stress, namely: when subjected to an applied compressive stress of 30-90 kPa, each of the first and second adjuncts maintains a strain level within a respective strain range (each strain range understood to be located within 0.1-0.9, per limitation below), the strain ranges of the first and second adjunct being at least partially overlapping, and the union (“combined”) of the two respective strain ranges being located between a minimum strain of 0.1 (“from at least 0.1”) and a maximum strain of 0.9. 
Note that:
 “combined” is understood to reflect the concept of algebraic union of sets/intervals/ranges; see Para 0359 of the specification.
compressive stress and strain are measured in a direction substantially transversal to a tissue contacting plane of each adjunct (understood to correspond to direction X in Fig. 1 of the examined specification);  Interpretation B is in line with Applicant’s arguments on co-dated, co-owned application 17/009,742 (Remarks dated 2/2/2022, page 10 last Para: “compresses through a range of strain” or Page 14 1st Para : “buttress material compresses under stress”), and is supported by the present specification ( Para 0170: “forces (stresses) that will be applied to the tissue deployed adjunct”, Para 0429 : “compressed from respective uncompressed heights … to a respective compressed height”).
 “repeating … unit cells” conveys that a defining unit cell (e.g. as illustrated in Figs. 31B, 32B) is repeated a number of times in identical replicas (i.e. multiple identical instances, of identical dimensions) at least in two directions of the space (see for illustration Figs. 31A, 32A representing lattices formed by such arrays of repeating unit cells, etc.). In other words, a closed or open-cell foam would not meet the above conditions, interpretation (C) corresponding to discussions with Applicant’s Representative on co-dated, co-owned application 17/009,744, during an Applicant-Initiated Interview held on 2/4/2022.
For illustration and contrast, multiple references exist disclosing adjuncts for surgical staplers (see attached PTO-892), however none features in combination the structural and functional characteristics recited, including the specific stress-strain behavior recited. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-6, 8-13, 18-21 are allowed (2-3, 5-6, 8-13, 18-21  being dependent of Claim 1 discussed above).
Claims 4, 7, and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20120080503 by Woodard et al teaches claimed limitations, including an adjunct 6770 made of bioabsorbable (Para 0306) foam comprising a plurality of non-repeating cells (at least 2 cells are annotated as C, below), etc. Woodward is silent about the limitations recognized as allowable subject matter, above.

    PNG
    media_image1.png
    430
    478
    media_image1.png
    Greyscale

Examiner-annotated Fig. 213 of Woodard

US Pub 20090093550 by Rolfes et al. teaches claimed limitations, including an adjunct made of bioabsorbable (Para 0018) foam comprising un-repeating cells (Para 0018, Fig. 1-3), said adjunct usable with surgical staplers (Para 0207) and configured to experience stresses and strains, but not exactly as claimed (Table 1 correlated with Tables 5-6).
US Pub 20120241505 teaches adjuncts made of repeating interconnected unit cells (Fig. 87 below), but not the specific stress-strain behavior recited.
US Pub 20150010919 discusses stress-strain behavior of various material (see annotated Fig. 2A below), but lacks the remaining structural and functional limitations presently recited.

    PNG
    media_image2.png
    324
    441
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    216
    313
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731